In an action, inter alia, for an accounting, the defendants-counterclaim plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered January 4, 2000, as granted that branch of the plaintiff’s motion which was to require them to post an undertaking to secure the plaintiff’s interest in the defendant-counterclaim plaintiff Gogick, Seiden, Byrne & O’Neill, L. L. P.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Supreme Court providently exercised its discretion in directing them to post an undertaking (see, Partnership Law § 75; Netburn v Fischman, 81 Misc 2d 117). Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.